DETAILED ACTION
This FINAL action is in response to Application No. 17/423,859 originally filed 07/17/2021. The amendment presented on 06/28/2022 which provides amendments to claims 1, 17, 18 and claims 9-16 are cancelled is hereby acknowledged. Currently Claims 1-8 and 17-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The office thanks the applicant for the corrected drawings received on 06/28/2022.  These drawings are now in compliance. This objection is now withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 17-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent Application Publication No. 2015/0116373 A1 hereinafter Kim ‘373 in view of Kim et al. U.S. Patent Application Publication No. 2009/0310077 A1 hereinafter Kim ‘077.

Consider Claim 1:
	Kim ‘373 discloses a method for pixel compensation of a display panel, comprising: (Kim ‘373, See Abstract.)
	S10, receiving a signal of a frame of image, wherein the signal comprises grayscale data of a plurality of sub-pixels; (Kim ‘373, [0052], “Referring to FIG. 5, with respect to the same gray scale value, the positive correction data Data+ and the negative correction data Data- may have different data values because they are generated using different lookup tables. For example, when the signal controller 600 receives an image data in gray scale 127, the signal controller 600 may output correction data Data+ in gray scale 128 using the positive compensation lookup table and may output compensation data Data- in gray scale 126 using the negative compensation lookup table.”)
	S20, obtaining grayscale compensation data of each of the sub-pixels; and (Kim ‘373, [0052], “For example, when the signal controller 600 receives an image data in gray scale 127, the signal controller 600 may output correction data Data+ in gray scale 128 using the positive compensation lookup table and may output compensation data Data- in gray scale 126 using the negative compensation lookup table.”)
	S30, compensating the grayscale data of the sub-pixels according to the grayscale compensation data; (Kim ‘373, [0052], [0053], “The signal controller 600 generates positive correction image data DAT+ and negative correction image data DAT- using the generated positive correction data Data+ and the generated negative correction data Data-. A color correction lookup table relates to accurate color control (ACC) for expressing accurate colors of R, G, and B in accordance with characteristics of the liquid crystal display panel.”)
	Kim ‘373 however does not detail specifics of the grayscale compensation data of each of the sub-pixels  and thus does not appear to teach positive polarity high grayscale compensation data, negative polarity high grayscale compensation data, positive polarity low grayscale compensation data, and negative polarity low grayscale compensation data, and the time period unit comprises a current first frame, a current second frame, a current third frame, and a current fourth frame; and in the current first frame, one sub-pixel is compensated with the positive polarity high grayscale compensation data under one grayscale data: in the current second frame, the same sub-pixel is compensated with the negative polarity low grayscale compensation data under the same grayscale data: in the current third frame, the same sub-pixel is compensated with the negative polarity high grayscale compensation data under the same grayscale data: and in the current fourth frame, the same sub-pixel is compensated with the positive polarity low grayscale compensation data under the same grayscale data: or in the current first frame, one sub-pixel is compensated with the positive polarity high grayscale compensation data under one grayscale data: in the current second frame, the same sub-pixel is compensated with the negative polarity high grayscale compensation data under the same grayscale data: in the current third frame, the same sub-pixel is compensated with the negative polarity low grayscale compensation data under the same grayscale data: and in the current fourth frame, the same sub-pixel is compensated with the positive polarity low grayscale compensation data under the same grayscale data.
	Kim ‘077 however teaches it was known to those having ordinary skill in the art before the effective filing date of the invention to provide positive polarity high grayscale compensation data, negative polarity high grayscale compensation data, positive polarity low grayscale compensation data, and negative polarity low grayscale compensation data, and (Kim ‘077, [0081], “Then, the data driving circuit 12 supplies the voltage to the data line with the sequence of the charge share voltage, the positive polarity White gray-scale data voltage, the charge share voltage, the negative polarity Black gray-scale data voltage, the negative polarity White gray-scale data voltage, the charge share voltage, the positive polarity Black gray-scale data voltage, and the negative polarity White gray-scale data voltage in response to the second polarity control signal (POL 2) as shown in FIG. 14, when the weak pattern is inputted.”)

    PNG
    media_image1.png
    364
    449
    media_image1.png
    Greyscale
	 the time period unit comprises a current first frame, a current second frame, a current third frame, and a current fourth frame; and in the current first frame, one sub-pixel is compensated with the positive polarity high grayscale compensation data under one grayscale data: in the current second frame, the same sub-pixel is compensated with the negative polarity low grayscale compensation data under the same grayscale data: in the current third frame, the same sub-pixel is compensated with the negative polarity high grayscale compensation data under the same grayscale data: and in the current fourth frame, the same sub-pixel is compensated with the positive polarity low grayscale compensation data under the same grayscale data: or in the current first frame, one sub-pixel is compensated with the positive polarity high grayscale compensation data under one grayscale data: in the current second frame, the same sub-pixel is compensated with the negative polarity high grayscale compensation data under the same grayscale data: in the current third frame, the same sub-pixel is compensated with the negative polarity low grayscale compensation data under the same grayscale data: and in the current fourth frame, the same sub-pixel is compensated with the positive polarity low grayscale compensation data under the same grayscale data. (Kim ‘077, See Figure 14 to the right where each GSC high and low represents a frame. ) 

Consider Claim 4: 
	Kim ‘373 in view of Kim ‘077 discloses the method for the pixel compensation of the display panel according to claim 1, wherein in the S10, the grayscale data of each of the sub-pixels are grayscale data of a red sub-pixel, grayscale data of a green sub-pixel, or grayscale data of a blue sub-pixel. (Kim ‘373, [0035], [0046], [0053], [0036], “The signal controller 600 may generate two correction data using two compensation lookup tables with respect to one image signal R, G, and B in advance to compensate an asymmetry in the pixel voltage due to the kick-back voltage. One correction data may be applied to a pixel to which a positive data voltage is applied and the other correction data may be applied to a pixel to which a negative data voltage is applied.”)
Consider Claim 17:
	Kim ‘373 discloses a device for pixel compensation of a display panel, comprising: (Kim ‘373, See Abstract.)
	a receiving unit configured for receiving a signal of an image to be displayed, wherein the signal comprises grayscale data of a plurality of sub-pixels; (Kim‘373, [0052], “Referring to FIG. 5, with respect to the same gray scale value, the positive correction data Data+ and the negative correction data Data- may have different data values because they are generated using different lookup tables. For example, when the signal controller 600 receives an image data in gray scale 127, the signal controller 600 may output correction data Data+ in gray scale 128 using the positive compensation lookup table and may output compensation data Data- in gray scale 126 using the negative compensation lookup table.”)
	a compensation query unit connected to the receiving unit and configured for querying a preset compensation table set comprising a plurality of grayscale compensation tables to obtain grayscale compensation data corresponding to the grayscale data of each of the sub-pixels; (Kim ‘373, [0052], “For example, when the signal controller 600 receives an image data in gray scale 127, the signal controller 600 may output correction data Data+ in gray scale 128 using the positive compensation lookup table and may output
	a compensation processing unit connected to the compensation query unit and configured for compensating the grayscale data of each of the sub-pixels with the grayscale compensation data, wherein polarities of the grayscale compensation data of two adjacent sub-pixels are opposite in the signal of the image in a same frame, (Kim ‘373, [0040], “The plurality of data lines D1 to Dm of the liquid crystal display panel 300 are connected with the data driver 500, and the data driver 500 receives the data control signal CONT2 and the image data DAT from the signal controller 600. The data driver 500 converts the image data to a data voltage using a gray voltage generated from a gray voltage generator (not shown), and transmits the data voltage to the data lines D1 to Dm. The data voltage includes a data voltage of a positive polarity and a data voltage of a negative polarity with reference to the common voltage. The data voltage of the positive polarity and the data voltage of the negative polarity are alternately applied and inversely driven with reference to a frame and a row and/or column. Accordingly, the inverse driving may be classified into frame inversion, row inversion, column inversion (or line inversion), dot inversion, and the like.”)
	Kim ‘373 however does not specify the grayscale compensation data of each of the sub-pixels comprise positive polarity high grayscale compensation data, negative polarity high grayscale compensation data, positive polarity low grayscale compensation data, and negative polarity low grayscale compensation data in a time period unit, and the time period unit comprises a current first frame, a current second frame, a current third frame, and a current fourth frame; and a driving unit connected to the compensation processing unit and configured for driving the sub-pixels of the display panel for display according to the compensated signal; wherein in the current first frame, one sub-pixel is compensated with the positive polarity high grayscale compensation data under one grayscale data: in the current second frame, the same sub-pixel is compensated with the negative polarity low grayscale compensation data under the same grayscale data: in the current third frame, the same sub-pixel is compensated with the negative polarity high grayscale compensation data under the same grayscale data: and in the current fourth frame, the same sub-pixel is compensated with the positive polarity low grayscale compensation data under the same grayscale data: or in the current first frame, one sub-pixel is compensated with the positive polarity high grayscale compensation data under one grayscale data: in the current second frame, the same sub-pixel is compensated with the negative polarity high grayscale compensation data under the same grayscale data: in the current third frame, the same sub-pixel is compensated with the negative polarity low grayscale compensation data under the same grayscale data: and in the current fourth frame, the same sub-pixel is compensated with the positive polarity low grayscale compensation data under the same grayscale data.
	Kim ‘077 however teaches it was known to those having ordinary skill in the art before the effective filing date of the invention to provide the grayscale compensation data of each of the sub-pixels comprise positive polarity high grayscale compensation data, negative polarity high grayscale compensation data, positive polarity low grayscale compensation data, and negative polarity low grayscale compensation data in a time period unit, and (Kim ‘077, [0081], “Then, the data driving circuit 12 supplies the voltage to the data line with the sequence of the charge share voltage, the positive polarity White gray-scale data voltage, the charge share voltage, the negative polarity Black gray-scale data voltage, the negative polarity White gray-scale data voltage, the charge share voltage, the positive polarity Black gray-scale data voltage, and the negative polarity White gray-scale data voltage in response to the second polarity control signal (POL 2) as shown in FIG. 14, when the weak pattern is inputted.”)
	 the time period unit comprises a current first frame, a current second frame, a current third frame, and a current fourth frame; and a driving unit connected to the compensation processing unit and configured for driving the sub-pixels of the display panel for display according to the compensated signal; wherein in the current first frame, one sub-pixel is compensated with the positive polarity high grayscale compensation data under one grayscale data: in the current second frame, the same sub-pixel is compensated with the negative polarity low grayscale compensation data under the same grayscale data: in the current third frame, the same sub-pixel is compensated with the negative polarity high grayscale compensation data under the same grayscale data: and in the current fourth frame, the same sub-pixel is compensated with the positive polarity low grayscale compensation data under the same grayscale data: or in the current first frame, one sub-pixel is compensated with the positive polarity high grayscale compensation data under one grayscale data: in the current second frame, the same sub-pixel is compensated with the negative polarity high grayscale compensation data under the same grayscale data: in the current third frame, the same sub-pixel is compensated with the negative polarity low grayscale compensation data under the same grayscale data: and in the current fourth frame, the same sub-pixel is compensated with the positive polarity low grayscale compensation data under the same grayscale data. (Kim ‘077, See Figure 14 below source output where each GSC high and low represents a frame. ) 

    PNG
    media_image1.png
    364
    449
    media_image1.png
    Greyscale

Consider Claim 19:
	Kim ‘373 in view of Kim ‘077 discloses the device for the pixel compensation of the display panel according to claim 17, wherein when each of the sub-pixels has different grayscale data, the corresponding high grayscale compensation data have different values, and the corresponding low grayscale compensation data have different values. (Kim, [0049], [0005-0007], [0066], “Even the liquid crystal display panels manufactured from same production line may have different gamma characteristics and each panel may have a different kick-back voltage. Therefore, different positive and negative compensation lookup tables may be applied to each panel. For example, positive and negative compensation lookup tables may be optimized to compensate for the kick-back voltage with respect to a liquid crystal display panel P1 that shows a gamma characteristic with a middle level in the process, and a plurality of positive and negative compensation lookup tables may be prepared by adjusting the optimized positive and negative compensation lookup tables with consideration of gamma characteristics between panels. Accordingly the kick-back voltage may be compensated in advance using compensation lookup tables appropriate for the respective panels P1, P2, P3, . . . , Pn) to realize the optimum image quality.”)
Consider Claim 20:
	Kim ‘373 in view of Kim ‘077 discloses a display panel, comprising: (Kim, See Abstract.)
	a memory configured for storing program instructions, and (Kim, [0068], “The above-stated compensation lookup tables may be stored in a memory provided outside of a signal controller such as an EEPROM, and the signal controller may selectively use the tables according to condition.”)
	a controller configured for executing the program instructions to implement the method for the pixel compensation of the display panel according to claim 1. (Kim, [0031], “The graphics processor 10 provides image signals R, G, and B and a control signal CONT to the signal controller 600 of the liquid crystal display 1. The control signal CONT includes a horizontal synchronizing signal Hsync, a vertical synchronization signal Vsync, a clock signal CLK, and a data enable signal DE. The image signals R, G, and B and the control signal CONT may be transmitted to the signal controller 600 using, for example, a low voltage differential signaling (LVDS) method.”)

Claim Rejections - 35 USC § 103
Claims 2-3, 5-8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. U.S. Patent Application Publication No. 2015/0116373 A1 in view of Kim et al. U.S. Patent Application Publication No. 2009/0310077 A1 and further in view of Kamada et al. U.S. Patent Application Publication No. 2004/0239698 A1 hereinafter Kamada.

Consider Claim 2:
	Kim ‘373 in view of Kim ‘077 discloses the method for the pixel compensation of the display panel according to claim 1, and however does not appear to additionally detail the driving scheme wherein the grayscale compensation data of each of the sub-pixels comprise a grayscale compensation data repeating unit, the grayscale compensation data repeating unit comprises n pieces of the high grayscale compensation data and the low grayscale compensation data, and n is an even number greater than zero.
	Kamada however teaches it was a technique to provide a grayscale compensation data repeating unit, the grayscale compensation data repeating unit comprises n pieces of the high grayscale compensation data and the low grayscale compensation data, and n is an even number greater than zero. (Kamada, [0280-0296], [0294], “Now example 5-8 of the present embodiment is explained by using FIG. 53. FIG. 53 shows an HT mask pattern in HT driving and an optical response characteristic of the liquid-crystal panel 233. In the figure, the curve A shown by the solid line represents an optical response characteristic of the pixel 234a, the curve B shown by the broken line represents an optical response characteristic of the pixel 234b, the curve C shown by the one-dot chain line represents an optical response characteristic of the pixel 234c, and the curve D shown by the two-dot chain line represents an optical response characteristic of the pixel 234d. As shown in FIG. 53, an image signal is stored in the frame buffer such that the pixels adjacent within the frame are different in optical response characteristic, thereby write the video signal to the liquid-crystal display panel 233. At this time, the not-shown gate bus line of the liquid-crystal panel 233 is driven with the same frame period by scanning with interlacing at least 1 line. The interlaced scanning may be in a regular fashion or may be, of course, in an irregular fashion. Incidentally, in the driving, used is the liquid-crystal display device shown in FIG. 52.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide this type of driving scheme as this was known in the art in view of Kamada and was known to reduce the image deterioration. (Kamada, [0295])
Consider Claim 3:
	Kim ‘373 in view of Kim ‘077 in view of Kamada disclose the method for the pixel compensation of the display panel according to claim 2, wherein n < f/30, and f is a refresh frequency of the display panel. (Kamada, [0118], [0123], [0141], refresh rates of 60hz and greater are discussed.)
Consider Claim 5:
	Kim ‘373 in view of Kim ‘077 discloses the method for the pixel compensation of the display panel according to claim 1, wherein the S20 comprises: S21, querying a preset compensation table set comprising a plurality of grayscale compensation tables according to the grayscale data of each of the sub-pixels; and (Kim, [0014], “An exemplary embodiment of the present invention also provides a driving method of a liquid crystal display, including receiving an image signal by a signal controller, and generating two correction data for each image signal referring to two compensation lookup tables by the signal controller, wherein the two compensation lookup tables are provided to make absolute values of pixel voltages for each polarity substantially identical to each other with respect to the same gray scale value.”) 
	However Kim ‘373 in view of Kim ‘077  does not further specify that S22, using the queried result as the obtained grayscale compensation data of the sub- pixels, wherein in the time period unit, an average brightness of a display brightness of the sub-pixels compensated by the high grayscale compensation data and a display brightness of the subpixels compensated by the low grayscale compensation data is a display brightness of the grayscale data of the sub-pixels.
	Kamada however teaches this is part of the image processing for each frame and thus teaches using the queried result as the obtained grayscale compensation data of the sub- pixels, wherein in the time period unit, an average brightness of a display brightness of the sub-pixels compensated by the high grayscale compensation data and a display brightness of the subpixels compensated by the low grayscale compensation data is a display brightness of the grayscale data of the sub-pixels. (Kamada, [0117], “FIG. 6 is a figure illustrating the image processing of this example. For certain one pixel, provided are a frame increased in lightness higher than a luminance level A of the unprocessed image (hereinafter, referred to as a higher-luminance frame) T1 and a frame decreased in lightness (hereinafter, referred to as a lower-luminance frame) T2. A luminance level B (luminance level B&gt;luminance level A) is given in the frame T1 while a luminance level C (luminance level C&lt;luminance level A) is given to the frame T2. The luminance level within each frame is set such that the average luminance in combination of the higher-luminance frame T1 and the lower-luminance frame T2 equals the luminance of the unprocessed image. The in-time image processing method of the example can realize the relaxation of the deformation, quite similarly to example 1-1.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide an averaged brightness of the high and low data as this was a known technique in view of Kamada and was known to be used for the purpose of reducing sandiness over the screen can be suppressed and flicker can be relieved to a considerable low extent. (Kamada, [0118])
Consider Claim 6:
	Kim ‘373 in view of Kim ‘077 in view of Kamada disclose the method for the pixel compensation of the display panel according to claim 5, wherein the S21 comprises: establishing a first index relationship for compensation values of each of the grayscale compensation tables according to a time order to obtain first index values; and establishing a second index relationship for the compensation values of each of the grayscale compensation tables according to grayscale values to obtain second index values; (Kim, [0048], [0052], [0046], “When receiving the image signals R, G, and B from the external graphics processor 10, the signal controller 600 of the liquid crystal display may generate positive correction data Data+ and negative correction data Data- using a positive compensation lookup table and a negative compensation lookup table, respectively, with respect to the image signals.”)
	wherein in the grayscale compensation tables, each combination of one of the first index values and one of the second index values corresponds to one of the high grayscale compensation data and one of the low grayscale compensation data. (Kim, [0057], “Referring back to FIG. 4, the dotted line denotes a pixel voltage in a case that the data driver 500 receives one image data DAT regardless of polarity of pixels and applies data voltages to pixels only by changing the polarity of the data voltages, and the solid line denotes a pixel voltage in a case that the data driver 500 receives the positive and negative correction image data DAT+ and DAT- according to polarity of the corresponding pixel. In case of the dotted line, the positive pixel voltage and the negative pixel voltage are not symmetric with reference to the common voltage due to the influence of the kick-back voltage, but in case of the solid line, the influence of the kick-back voltage has been compensated by the positive and negative compensation lookup tables, and therefore the positive pixel voltage and the negative pixel voltage can be symmetric with respect to the common voltage throughout the entire gray scale values. In the drawing, guidelines with a pair of bidirectional arrows in the vertical direction indicates that a positive pixel voltage curve and a negative pixel voltage curve have the same distance from the common voltage.”)_
Consider Claim 7:
	Kim ‘373 in view of Kim ‘077 in view of Kamada disclose the method for the pixel compensation of the display panel according to claim 3, wherein when each of the sub-pixels has different grayscale data, the corresponding high grayscale compensation data have different values, and the corresponding low grayscale compensation data have different values. (Kamada, [0294], “Now example 5-8 of the present embodiment is explained by using FIG. 53. FIG. 53 shows an HT mask pattern in HT driving and an optical response characteristic of the liquid-crystal panel 233. In the figure, the curve A shown by the solid line represents an optical response characteristic of the pixel 234a, the curve B shown by the broken line represents an optical response characteristic of the pixel 234b, the curve C shown by the one-dot chain line represents an optical response characteristic of the pixel 234c, and the curve D shown by the two-dot chain line represents an optical response characteristic of the pixel 234d. As shown in FIG. 53, an image signal is stored in the frame buffer such that the pixels adjacent within the frame are different in optical response characteristic, thereby write the video signal to the liquid-crystal display panel 233. At this time, the not-shown gate bus line of the liquid-crystal panel 233 is driven with the same frame period by scanning with interlacing at least 1 line. The interlaced scanning may be in a regular fashion or may be, of course, in an irregular fashion. Incidentally, in the driving, used is the liquid-crystal display device shown in FIG. 52.”)
Consider Claim 8:
	Kim ‘373 in view of Kim ‘077 in view of Kamada disclose the method for the pixel compensation of the display panel according to claim 3, wherein when the sub-pixels that are different from each other have the same grayscale data, the corresponding high grayscale compensation data have different values, and the corresponding low grayscale compensation data have different values. (Kamada, [0294], “Now example 5-8 of the present embodiment is explained by using FIG. 53. FIG. 53 shows an HT mask pattern in HT driving and an optical response characteristic of the liquid-crystal panel 233. In the figure, the curve A shown by the solid line represents an optical response characteristic of the pixel 234a, the curve B shown by the broken line represents an optical response characteristic of the pixel 234b, the curve C shown by the one-dot chain line represents an optical response characteristic of the pixel 234c, and the curve D shown by the two-dot chain line represents an optical response characteristic of the pixel 234d. As shown in FIG. 53, an image signal is stored in the frame buffer such that the pixels adjacent within the frame are different in optical response characteristic, thereby write the video signal to the liquid-crystal display panel 233. At this time, the not-shown gate bus line of the liquid-crystal panel 233 is driven with the same frame period by scanning with interlacing at least 1 line. The interlaced scanning may be in a regular fashion or may be, of course, in an irregular fashion. Incidentally, in the driving, used is the liquid-crystal display device shown in FIG. 52.”)
Consider Claim 18:
	Kim ‘373 in view of Kim ‘077 discloses the device for the pixel compensation of the display panel according to claim 17, however does not specify the grayscale compensation data of each of the sub-pixels comprise a grayscale compensation data repeating unit, the grayscale compensation data repeating unit comprises n pieces of the high grayscale compensation data and the low grayscale compensation data.
	Kamada however teaches it was a technique known to those having ordinary skill in the art before the effective filing date of the invention to provide a grayscale compensation data of each of the sub-pixels comprise a grayscale compensation data repeating unit, the grayscale compensation data repeating unit comprises n pieces of the high grayscale compensation data and the low grayscale compensation data,  (Kamada, [0294], “Now example 5-8 of the present embodiment is explained by using FIG. 53. FIG. 53 shows an HT mask pattern in HT driving and an optical response characteristic of the liquid-crystal panel 233. In the figure, the curve A shown by the solid line represents an optical response characteristic of the pixel 234a, the curve B shown by the broken line represents an optical response characteristic of the pixel 234b, the curve C shown by the one-dot chain line represents an optical response characteristic of the pixel 234c, and the curve D shown by the two-dot chain line represents an optical response characteristic of the pixel 234d. As shown in FIG. 53, an image signal is stored in the frame buffer such that the pixels adjacent within the frame are different in optical response characteristic, thereby write the video signal to the liquid-crystal display panel 233. At this time, the not-shown gate bus line of the liquid-crystal panel 233 is driven with the same frame period by scanning with interlacing at least 1 line. The interlaced scanning may be in a regular fashion or may be, of course, in an irregular fashion. Incidentally, in the driving, used is the liquid-crystal display device shown in FIG. 52.”)
	n is an even number greater than zero, n < f/30, and f is a refresh frequency of the display panel. (Kamada, [0118], [0123], [0141], refresh rates of 60hz and greater are discussed.)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide this type of driving scheme as this was known in the art in view of Kamada and was known to reduce the image deterioration. (Kamada, [0295])
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626